Citation Nr: 1222625	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  98-02 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a change in vocational rehabilitation training program under Chapter 31 of Title 38 of the United States Code.  

(The issue of whether the reduction of a total disability rating for compensation based on individual unemployability, effective October 1, 2005, was proper, is the subject of a separate Board decision.)  


REPRESENTATION

Veteran represented by:  Keith D. Snyder, Attorney at Law


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 11, 1977, to August 24, 1977, and from May 1978 to April 1981. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of adverse determinations in July 1997 and in September 1997 of the Department of Veterans Affairs (VA) vocational rehabilitation counseling office at the Los Angeles, California Regional Office (RO). 

In a decision in September 2001, the Board denied the Veteran's claim to change his vocational rehabilitation training program to a pharmacy.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order, dated in February 2003, the Court granted a Joint Motion to Remand of the parties, the VA Secretary and the Appellant, vacated the Board's decision, and remanded the case back to the Board for readjudication consistent with the Motion. 

In November 2003, March 2007, and July 2007, and June 2009, the Board remanded the case to the RO for additional development.  

The appeal is REMANDED to the RO.  


REMAND

The Board remanded this case in November 2003 in order to furnish the Veteran adequate VCAA notice, specifically to notify him of the information and evidence necessary to substantiate his claim that he should be allowed to change his vocational rehabilitation training program to pharmacy and to notify him of which portion of the information he should supply and which portion VA would provide.  



The notification letters were sent to the Veteran in January 2004 and March 2004.  The RO received reply letters from the Veteran's attorney in February 2004 and May 2004, arguing that the Veteran's successful pursuit of a pharmacy degree on his own (he received his degree in May 2002) and subsequent employment (at Kaiser Permanente from September 2002 to August 2003) established that the vocational goal of pharmacist was feasible and warranted granting a change in the vocational rehabilitation training program plan.  Also in May 2004, the RO received VA Form 21-8940, whereon the Veteran's employment history as a pharmacist was listed.  The form shows that the Veteran was last employed in August 2003 and that he did not leave his employment due to disability, and that there was no service-connected disability that prevented him from securing or following any substantially gainful occupation.  

Then, after additional evidentiary development, the RO in a June 2005 rating decision terminated, effective in October 2005, the Veteran's total disability rating for compensation based on service-connected disability, which had been awarded in a November 2000 rating decision and made retroactively effective from June 1991.  The Veteran has appealed that decision to the Board, and it is the subject of a separate decision.  

The Board remanded this case in July 2007 to obtain a summary of an in-person meeting that took place in March 2006 between a counselor of the Vocational Rehabilitation & Employment Office and the Veteran, and any decision that was made as to the Veteran's request for a change in program.  It appears that a report of that session was unavailable, but the RO (Vocational Rehabilitation & Employment Office) sent the Veteran a supplemental statement of the case in September 2007, in which a summary of the March 2006 session was provided.  At the session, the Veteran reportedly expressed that he did not wish to move or work in the state of Nevada where he had obtained a pharmacy licensure, and that he did not intend to pursue licensure to work as a pharmacist in California where he presently lived. 


In light of the foregoing, the Board remanded this case in June 2009 to ask the Veteran to clarify what benefits, if any, he currently desired to obtain from the vocational rehabilitation training program.  The Veteran's attorney responded in July 2010 and November 2010 that the Veteran desired approval of a change in his Individualized Written Rehabilitation Plan to pursue becoming a pharmacist, as was denied in July 1997, and payment of benefits related to his obtaining his degree in pharmacology.  

Pertinent Criteria

A veteran is permitted to request a change in the plan at any time, but a change in the statement of a long-range goal may only be made following a re-evaluation of the veteran's rehabilitation program by the counseling psychologist.  A change may be made when:  (1) achievement of the current goal is no longer reasonably feasible; or (2) the veteran's circumstances have changed or new information has been developed which makes rehabilitation more likely if a different long-range goal is established; and (3) the veteran fully participates and concurs in the change.  38 C.F.R. § 21.94.  A change in intermediate objectives or services provided under the plan may be made by the case manager when such change is necessary to carry out the statement of long-range goals.  38 C.F.R. § 21.94(c).

The term "vocational goal" means a gainful employment status consistent with the veteran's abilities, aptitudes and interests.  A counseling psychologist of the vocational rehabilitation counseling division shall determine whether achievement of a vocational goal is reasonably feasible.  38 C.F.R. § 21.53(g).  In addition, VA must determine the feasibility of achieving the vocational goal sought in each case.  38 C.F.R. § 21.53. 

In order to find that the achievement of a particular vocational goal is reasonably feasible, the facts must show that the effects of the veteran's disabilities, when considered in relation to his circumstances, do not prevent successful pursuit of a vocational rehabilitation program and successful employment.  38 C.F.R. §§ 21.35, 21.53(d).  



The criteria of feasibility are:  (1) a vocational goal must be identified; (2) the veteran's physical and mental conditions must permit training to begin within a reasonable period; and (3) the veteran must possess the necessary educational skills and background to pursue the goal.  38 C.F.R. § 21.53(d).  The VA is not required to provide rehabilitation services when the achievement of a vocational goal is not currently reasonably feasible beyond any reasonable doubt.  38 C.F.R. § 21.53(e)(2). 

Current Status of Claim

In July 1997, the Veteran was denied a change of his Individualized Written Rehabilitation Plan to pursue becoming a pharmacist because the pharmacist vocational goal was not feasible because of the Veteran's physical limitations due to the service-connected disabilities affecting the upper and lower extremities.  The Veteran appealed that decision, and during the pendency of the appeal he independently sought and obtained a degree in pharmacology.  Moreover, he subsequently obtained employment as a pharmacist. 

The Veteran asserts that the fact that he earned a degree in pharmacology and then obtained employment as a pharmacist was evidence that the pharmacist vocational goal was in fact feasible despite his physical limitations.  The Veteran seeks a retroactive grant of a change in program to a vocational goal that he has since achieved, essentially he seeks reimbursement for the expenses in obtaining the degree of pharmacy on his own.  

There is no evidence in the file currently to demonstrate whether the Veteran has any remaining entitlement to vocational rehabilitation benefits under Chapter 31 of Title 38 of the United States Code, and if so how much.  The regulations provide for periods of entitlement and termination dates.  In the late 1980s, the Veteran entered a training program to pursue the vocational goal of an actor, which he was eventually unable to obtain.  


Vocational counseling notes in April 1993 and October 1993 indicate that the Veteran had approximately 14 months remaining of his 48 month entitlement to benefits, and that his eligibility termination date was in November 1996.  The termination date was extended after the Veteran was determined to have a "serious employment handicap."  In September 1997, a memorandum indicates that the Veteran's Chapter 31 training was also extended six months beyond the 48 month entitlement so that the Veteran could complete an economics degree, which he soon abandoned in favor of changing his program to pursue a vocational goal as a pharmacist.  

Prior to deciding this claim, the Board finds that additional information is necessary in light of the Veteran's efforts to essentially obtain reimbursement for training he independently sought and received from 1998 to 2002 to become a pharmacist.  

As it is not clear what, if any, vocational rehabilitation training benefits remain further development under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action: 

1.  Request the Vocational Rehabilitation & Counseling service to provide information as to what, if any, benefits under Chapter 31 of Title 38 of the United States Code that the Veteran currently has remaining.  This information should include the number of months of entitlement and the eligibility termination date, if any.  

Information of record at present shows the following:  Counseling notes in April 1993 and October 1993 indicate that the Veteran had approximately 14 months remaining of his 48 month entitlement to benefits, and that his eligibility termination date was in November 1996.  




The termination date was extended after the Veteran was determined to have a "serious employment handicap."  A September 1997 memorandum indicates that the Veteran's Chapter 31 training was also extended six months beyond the 48 month entitlement so that he could complete an economics degree, which he soon abandoned in favor of changing his program to pursue a vocational goal as a pharmacist.  A change in program had been denied in July 1997, as it had been determined that his goal was not feasible due to service-connected disabilities, so the Veteran independently sought and received a degree in pharmacology in May 2002, after a nearly four year training program.  In appealing the July 1997 denial of a change in his vocational rehabilitation training program, he currently seeks payment of benefits related to his obtaining his degree in pharmacology on his own.   

2.  After the completion of the above, readjudicate the claim.  If any benefit sought is denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2011).



